 



Exhibit 10.4
First Amendment
Effective February 12, 2008, this First Amendment to the Employment Agreement
dated February 16, 2006 between GTSI Corp. and Jim Leto (the “Agreement”),
amends the Agreement as follows:
1. Section 5(b), add the following sentence to the end of the section:
“GTSI will provide the Employee with an annual car allowance of $15,000 which
will be applied to the purchase or lease of a vehicle; and such reimbursement
may include additional payments equal to the estimated federal, state and local
income and employment taxes on this benefit.”
2. Section 5(c), change to read:
“GTSI will reimburse you, up to $50,000 for a long-term extended stay residence
in the Northern Virginia area; and such reimbursement may include additional
payments equal to the estimated federal, state and local income and employment
taxes on this benefit.”
3. All other Agreement terms and conditions remain unchanged.
The parties below have duly executed this First Amendment effective as of the
date first above-written.

              GTSI Corp.   James Leto
 
           
By:
      Signature:    
 
            Bridget Atkinson         VP, Human Resources        

 

